      Case 8:17-cv-01633-JC Document 39 Filed 03/31/21 Page 1 of 1 Page ID #:1259

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:17-cv-01633-JC                                               Date   March 31, 2021
 Title            Mojgan Pourzanjani v. Andrew Saul, Commissioner of Social Security



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         none present                                          none present
 Proceedings:           (IN CHAMBERS)

                        ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT DEEM
                        PENDING ATTORNEY FEE MOTION(S) WITHDRAWN WITHOUT
                        PREJUDICE INSTEAD OF STAYING MATTER AS REQUESTED AND
                        VACATING DEFENDANT’S DEADLINE TO RESPOND TO MOTION

        On March 11, 2021, plaintiff’s counsel filed a “Petition for Authorization of Attorney Fee
Pursuant to 42 U.S.C. § 406(b), As Amended” and the Court set a briefing schedule thereon. On March
19, 2021, plaintiff’s counsel filed a “First Amended Petition for Authorization of Attorney Fee Pursuant
to 42 U.S.C. § 406(b), As Amended” – which the Court thereafter authorized him to file – and as to
which the Court set a revised briefing schedule. The Court is now in receipt of plaintiff’s counsel’s
“Petition for Stay of Further Legal Proceeding in Petitioner’s Petition for Attorney Fees, under 42 U.S.C.
§ 406(b)” (“Stay Motion”). The Stay Motion essentially reflects that further proceedings are pending
before the Administrative Law Judge which could significantly impact the amount and entitlement of the
fee which plaintiff’s counsel seeks and that plaintiff’s counsel intends to file yet another amended
version of his fee petition after a final resolution of such ongoing proceedings. Rather than staying and
having the instant matter languish on the Court’s docket pending the ongoing administrative
proceedings, it makes more sense to the Court that plaintiff’s counsel withdraw the pending fee
application without prejudice and withdraw the Stay Motion. It is not clear to the Court that there would
be any prejudice to plaintiff’s counsel if the Court required him to proceed in that fashion instead of
granting a stay, though the Court allows that there may be legal implications of which it is currently
unaware.

        Accordingly, plaintiff’s counsel is Ordered to Show Cause by not later than April 14, 2021, why
the Court should not deem his pending fee petition withdrawn without prejudice instead of staying this
matter and why the Court should not accordingly deny his Stay Motion. The filing of a Notice of
Withdrawal of Pending Fee Application and Stay Motion by the foregoing deadline will constitute a
sufficient response to this Order to Show Cause. Defendant’s deadline to file a response to plaintiff’s
counsel’s pending attorney fee motion is vacated.

         IT IS SO ORDERED.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
